UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                 No. 09-1596


DR. JOSEPH ASKEW; JOSEPH ASKEW, JR.,

                   Plaintiffs – Appellants,

             and

ASKEW REALTY COMPANY; ASKEWS INVESTMENTS,

                   Plaintiffs,

             v.

WACHOVIA BANK OF DELAWARE; HOME EQ SERVICING CORPORATION;
NADINE SMITH; BURKE & ASSOCIATES; KIMBERLY STARLING, and in
her individual capacity; CARDINAL POINT REAL ESTATE;
FIRSTSTAR BANK; TICOR TITLE INSURANCE COMPANY,

                   Defendants – Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. James C. Dever III,
District Judge. (4:08-cv-00065-D)


Submitted:    September 22, 2009               Decided:   October 1, 2009


Before KING, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joseph Askew, Joseph Askew, Jr., Appellants Pro Se.  James C.
Lanik, ROBERSON, HAWORTH & REESE, High Point, North Carolina;
Walter E. Brock, Jr., YOUNG, MOORE & HENDERSON, PA, Raleigh,
North Carolina; James K. Pendergrass, Jr., PENDERGRASS LAW FIRM,
Raleigh, North Carolina; P.C. Barwick, Jr., Kinston, North
Carolina;   John   Huske   Anderson,  Jr.,  MCGUIREWOODS,   LLP,
Wilmington, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             Dr. Joseph Askew and Joseph Askew, Jr., appeal the

district court’s order dismissing their civil action.                        We have

reviewed the record and find no reversible error.                     Accordingly,

we   affirm    for     the    reasons       stated   by     the   district     court.

Askew   v.    Wachovia        Bank    of     Delaware,      No.    4:08-cv-00065-D

(E.D.N.C. May 15, 2009).             We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials     before    the    court       and   argument    would   not     aid   the

decisional process.

                                                                             AFFIRMED




                                            3